Case: 20-50929     Document: 00516296069         Page: 1     Date Filed: 04/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           April 26, 2022
                                  No. 20-50929                            Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ramon Belducea-Mancinas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-273-1


   Before Southwick, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*
          Ramon Belducea-Mancinas pleaded guilty to possession of marijuana
   with intent to distribute. See 21 U.S.C. § 841(a)(1), (b)(1)(C). The district
   court applied the career offender enhancement under U.S.S.G. § 4B1.1(b)(3)
   and sentenced Belducea-Mancinas within the guidelines range to 151 months
   of imprisonment followed by three years of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50929      Document: 00516296069          Page: 2    Date Filed: 04/26/2022




                                    No. 20-50929


          Belducea-Mancinas now argues that the district court erred in
   classifying his prior marijuana-related federal convictions in 2010, 2012, and
   2017 as controlled substance offenses for purposes of U.S.S.G. § 4B1.2(b).
   Because, as Belducea-Mancinas concedes, he did not object in the district
   court to the application of the career offender guideline, we review for plain
   error. See United States v. Mudekunye, 646 F.3d 281, 289 (5th Cir. 2011). To
   show plain error, Belducea-Mancinas must demonstrate a non-affirmatively-
   waived error that is clear or obvious and that affects his substantial rights.
   Puckett v. United States, 556 U.S. 129, 135 (2009); United States v. Huerra,
   884 F.3d 511, 519 (5th Cir. 2018). “Once those three conditions have been
   met, ‘the court of appeals should exercise its discretion to correct the
   forfeited error if the error seriously affects the fairness, integrity or public
   reputation of judicial proceedings.’” Rosales-Mireles v. United States, 138 S.
   Ct. 1897, 1905 (2018) (quoting Molina-Martinez v. United States, 578 U.S.
   189, 194 (2016)).
          Belducea-Mancinas contends that the district court plainly erred by
   applying the career offender guideline based on his prior marijuana
   convictions because those convictions are no longer categorical “controlled
   substance offenses” following Congress’s 2018 removal of hemp from the
   list of federal controlled substances contained in the Controlled Substances
   Act (“CSA”), 21 U.S.C. §§ 801-971. However, this Court has never held
   that a pre-2018 predicate conviction does not qualify as a “controlled
   substance offense” for purposes of the career offender guideline because
   hemp was subsequently removed from the CSA prior to the time of federal
   sentencing. See United States v. Nava, No. 21-50165, 2021 WL 5095976, at *2
   (5th Cir. Nov. 2, 2021) (unpublished), cert. denied, 142 S. Ct. 1241 (2022)
   (rejecting a similar argument that a prior marijuana importation offense could
   not be considered a controlled substance offense because, although “other
   circuit courts” had taken such a position, “the question remains an open one




                                          2
Case: 20-50929     Document: 00516296069          Page: 3    Date Filed: 04/26/2022




                                   No. 20-50929


   in the Fifth Circuit”). Because the case law in this circuit is unsettled,
   Belducea-Mancinas cannot show the second prong of plain error—for
   “[w]hen the case law is unsettled, we cannot say that any error is clear or
   obvious.” United States v. Ramos Ceron, 775 F.3d 222, 226 (5th Cir. 2014);
   see also United States v. Garcia-Rodriguez, 415 F.3d 452, 455 (5th Cir. 2005)
   (“[I]f a defendant’s theory requires the extension of precedent, any potential
   error could not have been plain.” (internal quotation marks and citation
   omitted)).
          Accordingly, the judgment of the district court is AFFIRMED.




                                         3
Case: 20-50929      Document: 00516296069             Page: 4     Date Filed: 04/26/2022




                                      No. 20-50929



   Stephen A. Higginson, Circuit Judge, concurring:
          Though I agree this case does not meet the high bar of plain error, I
   write separately to note my opinion that there was sentencing error. Under
   the holding and reasoning applied by us in United States v. Gomez-Alvarez,
   781 F.3d 787 (5th Cir. 2015), we define “controlled substance” in U.S.S.G.
   § 4B1.2(b) with reference to the CSA. See Gomez-Alvarez, 781 F.3d at 793-94
   (“For a prior conviction to qualify as a [U.S.S.G. § 2L1.2] ‘drug trafficking
   offense,’ the government must establish that the substance underlying that
   conviction is covered by the CSA.”); United States v. Arayatanon, 980 F.3d
   444, 453 n.8 (5th Cir. 2020) (“Because the qualifying prior convictions in
   § 2L1.2 and § 4B1.2(b) are defined in substantially the same way, ‘cases
   discussing these definitions are cited interchangeably.’” (citation omitted)).
   By the time of Belducea-Mancinas’ sentencing, the CSA had been amended
   in the Agriculture Improvement Act of 2018 to explicitly exclude hemp,
   defined as “any part of the cannabis sativa plant containing a THC
   concentration     of    0.3   percent       or    less.”   7   U.S.C. § 1639o(1);
   21 U.S.C. § 802(16)(B)(i); see also Agriculture Improvement Act of 2018,
   Pub. L. No. 115-334, § 12619(a), 132 Stat. 4490, 5018 (2018).
          I would further agree with the First, Fourth, Sixth and Ninth Circuits
   that courts must apply the version of the CSA in effect at the time of federal
   sentencing. See United States v. Abdulaziz, 998 F.3d 519, 524-31 (1st Cir.
   2021); United States v. Crocco, 15 F.4th 20, 23 n.3 (1st Cir. 2021) (“One thing
   is certain: if the federal CSA is chosen as the source of the definition, it is the
   version of the federal CSA in effect at the time of the instant federal
   sentencing that governs.”); United States v. Williams, 850 Fed. App’x 393,
   398 (6th Cir. 2021) (unpublished) (“[T]he district court should have
   employed the schedule (federal or state) effective at the time of
   sentencing.”); United States v. Bautista, 989 F.3d 698, 703-04 (9th Cir.




                                           4
Case: 20-50929      Document: 00516296069          Page: 5   Date Filed: 04/26/2022




                                    No. 20-50929



   2021); see also United States v. Hope, 28 F.4th 487, 504-05 (4th Cir. 2022) (in
   the Armed Career Criminal Act context). This conclusion of our sister
   circuits accords with the general proposition that the applicable Sentencing
   Guidelines is the version in effect at sentencing. See, e.g., Peugh v. United
   States, 569 U.S. 530, 537-38 (2013) (citing 118 U.S.C. § 3553(a)(4)(ii);
   U.S.S.G. § 1B1.11); Dorsey v. United States, 567 U.S. 260, 275 (2012) (“The
   Sentencing Commission has . . . instructed sentencing judges to ‘use the
   Guidelines Manual in effect on the date that the defendant is sentenced,’
   regardless of when the defendant committed the offense, unless doing so
   ‘would violate the ex post facto clause.’ . . . [T]herefore when the Commission
   adopts new, lower Guidelines amendments, those amendments become
   effective to offenders who committed an offense prior to the adoption of the
   new amendments but are sentenced thereafter.” (citation omitted)); United
   States v. Scott, 654 F.3d 552, 554 n.2 (5th Cir. 2011) (“A defendant must be
   sentenced under the version of the Guidelines in effect at sentencing, unless
   doing so would violate the Ex Post Facto Clause of the Constitution.”).




                                         5